DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 2018/0363889 A1) in view of Ngai (US 5,530,628).
With respect to claim 1:	Yen teaches “a clamp lamp (1) configured to clamp a screen (2) having a front surface (22b) and a rear surface (22c), and comprising: a first clip (12); a second clip (14), wherein when the clamp lamp clamps an edge of the screen (see Fig. 2), the first clip and the second clip are configured to abut on the front surface and the rear surface of the screen respectively (see Fig. 2); and a light-emitting module (10) connected to the first clip (see Fig. 2)”.
Yen does not specifically teach that the light-emitting module comprises a casing having a light outlet; a light-emitting element disposed in the casing and configured to emit light; a light-reflecting element disposed in the casing and configured to reflect the light to illuminate front of the front surface through the light outlet, wherein the light-reflecting element has a first reflecting surface and a second reflecting surface connected to each other; the first reflecting surface is farther away from the light-emitting element than the second reflecting surface and has a plurality of first reflecting points each having a first radius of curvature equal to or greater than 25 mm; and a light-transmitting element disposed between the light-reflecting element and the light outlet and inclined relative to the light outlet, wherein there are a plurality of different distances between the light-transmitting element and the light outlet, and a larger one of the distances is closer to the front surface of the screen.
However, Ngai teaches a light emitting module (Fig. 6) comprising a casing (137) having a light outlet (151); a light-emitting element (141) disposed in the casing and configured to emit light (see Fig. 6); a light-reflecting element (139) disposed in the casing (see Fig. 6) and configured to reflect the light to illuminate front of the front surface through the light outlet (see Fig. 6), wherein the light-reflecting element has a first reflecting surface (125 between A-G; see Fig. 5) and a second reflecting surface (125 between H-N; see Fig. 5) connected to each other (see Fig. 5); the first reflecting surface is farther away from the light-emitting element than the second reflecting surface (see Fig. 5) and has a plurality of first reflecting points (A, B, C, etc.) each having a first radius of curvature equal to or greater than 25 mm (see Table in Col. 10; the fact that over a horizontal distance of 1.75 in (~44.5 mm) the reflector only curves by 0.730 in (~18.5 mm) indicates a radius of curvature much larger than 25 mm); and a light-transmitting element (149) disposed between the light-reflecting element and the light outlet (see Fig. 6) and inclined relative to the light outlet (see Fig. 6), wherein there are a plurality of different distances between the light-transmitting element and the light outlet (see Fig. 6), and a larger one of the distances is closer to the front surface of the screen (any of 57, 59, 61, or 63; see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 2:	Yen does not specifically teach “wherein a first angle of a tangent direction of each first reflecting point relative to a reference axis ranged between 15° to 60°, wherein the reference axis is substantially parallel to an optical axis of the light-emitting element”.
However, Ngai teaches “wherein a first angle of a tangent direction (90°-γ; see Fig. 4) of each first reflecting point relative to a reference axis ranged between 15° to 60° (see Fig. 4), wherein the reference axis is substantially parallel to an optical axis of the light-emitting element (N’)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 3:	Yen does not specifically teach “wherein the second reflecting surface has a plurality of second reflecting points each having a second radius of curvature equal to or greater than 30 mm”.
However, Ngai teaches “wherein the second reflecting surface has a plurality of second reflecting points (H, I, J, etc.) each having a second radius of curvature equal to or greater than 30 mm (see Table in Col. 10; the fact that over a horizontal distance of 1.75 in (~44.5 mm) the reflector only curves by 0.389 in (~9.88 mm) indicates a radius of curvature much larger than 30 mm)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 4:	Yen does not specifically teach “wherein a second angle of a tangent direction of each second reflecting point relative to a reference axis ranges between 10° to 45°, wherein the reference axis is substantially parallel to an optical axis of the light-emitting element”.
 However, Ngai teaches “wherein a second angle (90°-β) of a tangent direction of each second reflecting point relative to a reference axis ranges between 10° to 45° (see Fig. 4), wherein the reference axis is substantially parallel to an optical axis of the light-emitting element (M’)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 5:	Yen does not specifically teach “wherein an optical axis of the light-emitting element passes through the second reflecting surface”.
However, Ngai teaches “wherein an optical axis of the light-emitting element (M’) passes through the second reflecting surface (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 6:	Yen does not specifically teach “wherein the light-reflecting element further comprises the second reflecting surface and a third reflecting surface connected to each other; the second reflecting surface is farther away from the light-emitting element than the third reflecting surface; the third reflecting surface has a plurality of third reflecting points each having a third radius of curvature equal to or greater than 1000 mm, and the third radius of curvature is greater than the first radius of curvature and the second radius of curvature”.
However, Ngai teaches “wherein the light-reflecting element further comprises the second reflecting surface (125 between H-N; see Fig. 5) and a third reflecting surface (125 between O and T; see Fig. 5) connected to each other (see Fig. 5); the second reflecting surface is farther away from the light-emitting element than the third reflecting surface (see Fig. 5); the third reflecting surface has a plurality of third reflecting points (O, P, Q, etc) each having a third radius of curvature equal to or greater than 1000 mm (see Table in Col. 10; the fact that over a horizontal distance of 1.75 in (~44.5 mm) the reflector only curves by 0.031 in (~0.787 mm) indicates a radius of curvature much larger than 1000 mm: the reflector is essentially flat over this range), and the third radius of curvature is greater than the first radius of curvature and the second radius of curvature (see Table in Col. 10)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 7:	Yen does not specifically teach “wherein a third angle of a tangent direction of each third reflecting point ranges between 0° to 20° with a reference axis substantially parallel to the optical axis of the light-emitting element”.
However, Ngai teaches “wherein a third angle (90°-α; see Fig. 4) of a tangent direction of each third reflecting point ranges between 0° to 20° (see Fig. 4) with a reference axis substantially parallel to the optical axis of the light-emitting element (L’)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 9:	Yen does not specifically teach “wherein an vertical distance from any point on the first reflecting surface to the light outlet is less than an vertical distance from any point on the second reflecting surface to the light outlet”.
However, Ngai teaches “wherein an vertical distance from any point on the first reflecting surface to the light outlet is less than an vertical distance from any point on the second reflecting surface to the light outlet (see Figs. 5, 6)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 11:	Yen teaches “a clamp lamp (1) configured to clamp a screen (2) having a front surface (22b) and a rear surface (22c), and comprising: a first clip (12); a second clip (14), wherein when the clamp lamp clamps an edge of the screen (see Fig. 2), the first clip and the second clip are configured to abut on the front surface and the rear surface of the screen (see Fig. 2) respectively; and a light-emitting module (10) connected to the first clip (see Fig. 2)”.
 Yen does not specifically teach that the light emitting module comprises a casing having a light outlet; a light-emitting element disposed in the casing and configured to emit light; a light-reflecting element disposed in the casing and configured to reflect the light to illuminate front of the front surface through the light outlet; and a light-transmitting element disposed between the light-reflecting element and the light outlet and having a light incident surface, wherein there is an acute angle included between a light incident surface and the light outlet, the light incident surface has a first point and a second point; the first point is farther away from the light-emitting element than the second point, an vertical distance from the first point to the light outlet is less than an vertical distance from the second point to the light outlet, and the second point is closer to the front surface of the screen than the first point.
However, Ngai teaches a light emitting module (Fig. 6) comprising a casing (137) having a light outlet (151); a light-emitting element (141) disposed in the casing (see Fig. 6) and configured to emit light (see Fig. 6); a light-reflecting element (139) disposed in the casing (see Fig. 6) and configured to reflect the light to illuminate front of the front surface through the light outlet (see Fig. 6); and a light-transmitting element (149) disposed between the light-reflecting element and the light outlet (see Fig. 6) and having a light incident surface (157), wherein there is an acute angle included between a light incident surface and the light outlet (see Fig. 6), the light incident surface has a first point (point on 157 near to far edge of 151) and a second point (point in center of 157); the first point is farther away from the light-emitting element than the second point (see Fig. 6), an vertical distance from the first point to the light outlet is less than an vertical distance from the second point to the light outlet (see Fig. 6), and the second point is closer to the front surface of the screen than the first point (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 12:	Yen does not specifically teach “wherein the light-reflecting element has a first reflecting surface and a second reflecting surface connected to each other; the first reflecting surface is farther away from the light-emitting element than the second reflecting surface and has a plurality of first reflecting points, and a first angle of a tangent direction of each first reflecting point relative to a reference axis ranges between 150 to 600 , wherein the reference axis is substantially parallel to an optical axis of the light-emitting element”.
However, Ngai teaches “wherein the light-reflecting element has a first reflecting surface (125 between A-G; see Fig. 5) and a second reflecting surface (125 between H-N; see Fig. 5) connected to each other (see Fig. 6); the first reflecting surface is farther away from the light-emitting element than the second reflecting surface (see Figs. 5, 6) and has a plurality of first reflecting points (A, B, C, etc.), and a first angle of a tangent direction (90°-γ; see Fig. 4) of each first reflecting point relative to a reference axis ranged between 15° to 60° (see Fig. 4), wherein the reference axis is substantially parallel to an optical axis of the light-emitting element (N’)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 13:	Yen does not specifically teach “wherein a second angle of a tangent direction of each second reflecting point ranges relative to a reference axis between 10° to 45°”.
However, Ngai teaches “wherein a second angle (90°-β) of a tangent direction of each second reflecting point (see Fig. 4) ranges relative to a reference axis (M’) between 10° to 45° (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 14:	Yen does not specifically teach “wherein the light-reflecting element further comprises the second reflecting surface and a third reflecting surface connected to each other; the second reflecting surface is farther away from the light-emitting element than the third reflecting surface; the third reflecting surface has a plurality of third reflecting points each having a third radius of curvature equal to or greater than 1000 mm”.
However, Ngai teaches “wherein the light-reflecting element further comprises the second reflecting surface (125 between H-N; see Fig. 5) and a third reflecting surface (125 between O and T; see Fig. 5) connected to each other (see Fig. 5); the second reflecting surface is farther away from the light-emitting element than the third reflecting surface (see Fig. 5); the third reflecting surface has a plurality of third reflecting points (O, P, Q, etc) each having a third radius of curvature equal to or greater than 1000 mm (see Table in Col. 10; the fact that over a horizontal distance of 1.75 in (~44.5 mm) the reflector only curves by 0.031 in (~0.787 mm) indicates a radius of curvature much larger than 1000 mm: the reflector is essentially flat over this range)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 16:	Yen teaches “a clamp lamp (1) configured to clamp a screen (2) having a front surface (22b) and a rear surface (22c), and comprising: a first clip (12); a second clip (14), when the clamp lamp clamps an edge of the screen (see Fig. 2), wherein the first clip and the second clip are configured to abut on the front surface and the rear surface of the screen respectively (see Fig. 2); and a light-emitting module (10) connected to the first clip (see Fig. 2)”.
Yen does not specifically teach that the light-emitting module comprises a casing has a light outlet; a light-emitting element disposed in the casing and configured to emit light; and a light-reflecting element disposed in the casing and configured to reflect the light to illuminate front of the front surface through the light outlet, wherein the light-reflecting element has a plurality of reflecting points, a radius of curvature of the reflecting point closer to the screen is greater than a radius of curvature of the reflecting point farther away from the screen.
However, Ngai teaches a light-emitting module (Fig. 6) comprising a casing (137) which has a light outlet (151); a light-emitting element (141) disposed in the casing (see Fig. 6) and configured to emit light (see Fig. 6); and a light-reflecting element (139) disposed in the casing (see Fig. 6) and configured to reflect the light to illuminate front of the front surface through the light outlet (see Fig. 6), wherein the light-reflecting element has a plurality of reflecting points (A, B, C, etc.), a radius of curvature of the reflecting point closer to the screen is greater than a radius of curvature of the reflecting point farther away from the screen (see Fig. 5, and the Table in column 10)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
With respect to claim 17:	Yen does not specifically teach “wherein the light-reflecting element comprises a first reflecting surface, a second reflecting surface and a third reflecting surface connected with one another; the third reflecting surface is closer to the light-emitting element than the second reflecting surface, and the second reflecting surface is closer to the light-emitting element than the first reflecting surface; the first reflecting surface has a plurality of first reflecting points, the second reflecting surface has a plurality of second reflecting points, and the third reflecting surface has a plurality of third reflecting points; each first reflecting point has a first radius of curvature, each second reflecting point has a second radius of curvature, and each third reflecting point has a third radius of curvature greater than the first radius of curvature and the second radius of curvature”.
However, Ngai teaches “wherein the light-reflecting element comprises a first reflecting surface (125 between A-G; see Fig. 5), a second reflecting surface (125 between H-N; see Fig. 5) and a third reflecting surface (125 between O-T; see Fig. 5) connected with one another (see Figs. 5, 6); the third reflecting surface is closer to the light-emitting element than the second reflecting surface (see Figs. 5, 6), and the second reflecting surface is closer to the light-emitting element than the first reflecting surface (see Figs. 5, 6); the first reflecting surface has a plurality of first reflecting points (A, B, C, etc.), the second reflecting surface has a plurality of second reflecting points (H, I, J, etc), and the third reflecting surface has a plurality of third reflecting points (O, P, Q, etc.); each first reflecting point has a first radius of curvature (see Fig. 5), each second reflecting point has a second radius of curvature (see Fig. 5), and each third reflecting point has a third radius of curvature (see Fig. 5) greater than the first radius of curvature and the second radius of curvature (see Table in column 10)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Ngai as applied to claim 1 above, and further in view of Ohno et al. (US 2013/0235589 A1).
With respect to claim 8:	Yen in view of Ngai teaches “The clamp lamp according to claim 1 (see above)”.
Ngai further teaches “wherein the light-reflecting element further comprises a reflecting portion (137), the reflecting portion has the first reflecting surface (see Fig. 5) and the second reflecting surface (see Fig. 5)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the clamp lamp of Yen by using a light emitting module according to Ngai’s design in order to provide glare-free and uniform lighting (Ngai column 2 lines 47-63).
Yen in view of Ngai does not specifically teach “a carrying portion and a reflecting portion connected to each other, the light-emitting module further comprises: a circuit board disposed on the carrying portion; wherein the light-emitting element is disposed on and electrically connected to the circuit board, and the carrying portion and the reflecting portion are integrally formed in one piece”.
However, Ohno teaches a carrying portion (13) and a reflecting portion (12) connected to each other (see Fig. 1), the light-emitting module (10) further comprises: a circuit board (17) disposed on the carrying portion (see Fig. 1); wherein the light-emitting element is disposed on (see Fig. 1) and electrically connected to the circuit board (paragraph 46), and the carrying portion and the reflecting portion are integrally formed in one piece (paragraph 48)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the clamp lamp of Yen in view of Ngai by including an integral carrying portion and circuit board as taught by Ohno in order to use LEDs as the light source and thereby obtain improved energy efficiency (Ohno paragraph 8) and therefore require the circuit board and carrying portion to drive the LEDs and mount the circuit board and LEDs, respectively (Ohno paragraph 46).

Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10:	The prior art of record does not teach or reasonably suggest a clamp lamp configured to clamp a screen having a front surface and a rear surface, and comprising a light absorption layer disposed in the casing and facing the light-emitting element and the front surface of the screen is farther away from the light-emitting element than the light-reflecting element along with the other limitations of the claim.
Yen, considered the closest prior art, teaches a clamp lamp configured to clamp a screen having a front surface and a rear surface.  However, Yen does not provide any information about the internal structure of the clamp lamp’s light emitting module.
Ngai, another close prior art, teaches a light emitting module with a casing having a light outlet; a light-emitting element disposed in the casing and configured to emit light; a light-reflecting element disposed in the casing and configured to reflect the light to illuminate front of the front surface through the light outlet.  Ngai does not teach a light absorption layer disposed in the casing and facing the light-emitting element and the front surface of the screen is farther away from the light-emitting element than the light-reflecting element.
With respect to claim 15:	The prior art of record does not teach or reasonably suggest a clamp lamp configured to clamp a screen having a front surface and a rear surface, and comprising wherein a light absorption layer disposed in the casing and facing the light-emitting element and the front surface of the screen is farther away from the light-emitting element than the light-reflecting element along with the other limitations of the claim.
Yen, considered the closest prior art, teaches a clamp lamp configured to clamp a screen having a front surface and a rear surface.  However, Yen does not provide any information about the internal structure of the clamp lamp’s light emitting module.
Ngai, another close prior art, teaches a light emitting module with a casing having a light outlet; a light-emitting element disposed in the casing and configured to emit light; a light-reflecting element disposed in the casing and configured to reflect the light to illuminate front of the front surface through the light outlet.  Ngai does not teach a light absorption layer disposed in the casing and facing the light-emitting element and the front surface of the screen is farther away from the light-emitting element than the light-reflecting element.
With respect to claim 18:	The prior art of record does not teach or reasonably suggest a clamp lamp configured to clamp a screen having a front surface and a rear surface, and comprising a light absorption layer disposed in the casing and facing the light-emitting element and the front surface of the screen, wherein the light absorption layer is farther away from the light-emitting element than the light-reflecting element along with the other limitations of the claim.
Yen, considered the closest prior art, teaches a clamp lamp configured to clamp a screen having a front surface and a rear surface.  However, Yen does not provide any information about the internal structure of the clamp lamp’s light emitting module.
Ngai, another close prior art, teaches a light emitting module with a casing having a light outlet; a light-emitting element disposed in the casing and configured to emit light; a light-reflecting element disposed in the casing and configured to reflect the light to illuminate front of the front surface through the light outlet.  Ngai does not teach a light absorption layer disposed in the casing and facing the light-emitting element and the front surface of the screen is farther away from the light-emitting element than the light-reflecting element.
Claims 19-20 inherit the subject matter from claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/ELMITO BREVAL/Primary Examiner, Art Unit 2875